Citation Nr: 0703775	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus (diabetes).

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from July 1968 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).


FINDINGS OF FACT

1.  Controlling the veteran's diabetes does not require 
regulation of activities.  

2.  The veteran's PTSD is not manifested by impaired memory, 
impaired communication, impaired thought processes, 
difficulty in maintaining work, panic attacks, suicidal 
ideation, homicidal thoughts, or inappropriate behavior.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February and March 2004, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notice as to the appropriate 
effective date was not timely, because increased ratings have 
been denied, any question as to the appropriate effective 
date is moot, and there can be no prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and social security records, 
providing VA examinations, and providing a personal hearing.  
The duty to assist and notify has been met.  

Service connection is currently in effect for both diabetes 
and PTSD.  The veteran seeks increased ratings for both 
disabilities.  

Diagnostic Code (DC) 7913 contains the rating criteria for 
diabetes.  A 40 percent rating is provided for diabetes that 
requires insulin, restricted diet, and regulation of 
activities.  The VA treatment records indicate that the 
veteran has a restricted diet to control his diabetes and 
that he was started on insulin in May 2005.  There is no 
evidence of restricted activities, however.  The February 
2004 VA examination record notes the examiner's findings that 
the veteran does not have any restrictions or regulations of 
his activities due to his diabetes.  Subsequent records 
indicate no restriction or regulations since the VA 
examination.  Consequently, the criteria for a higher rating 
for diabetes are not met under DC 7913.  

A 50 percent rating for PTSD is assigned for occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran's PTSD is manifested by aggressiveness, 
impulsivity, re-experiencing, avoidance, and increased 
arousal symptomatology.  There are no medical findings of 
suicidal or homicidal ideation, flight of ideas, or 
inappropriate dress or hygiene.  Records indicate a history 
of polysubstance abuse and diagnoses of personality 
disorders.  

A June 2003 private treatment record reports the veteran was 
adequately groomed, with appropriate speech and mildly 
withdrawn behavior.  The veteran's mood seemed depressed and 
affect was constricted.  The veteran was oriented in all 
spheres, and no thought disorder or other psychotic 
symptomatology was evident.  Memory appeared intact, but 
judgment and insight were poor.  There was no current 
suicidal or homicidal ideation.  The examiner noted the 
veteran had PTSD, depression, alcohol dependence, and cocaine 
abuse problems.  An October 2003 private treatment record 
diagnosed the veteran with alcohol and cocaine dependence and 
assigned a global assessment of functioning (GAF) score of 
60, which corresponds to a finding of moderate, near mild, 
symptoms or moderate, near mild, difficulty in social 
occupation or school functioning.  The veteran was noted to 
have restricted but reactive affect, coherent thought 
processes, no perceptional disorder, no delusions or 
hallucinations, and normal speech.  His insight and judgment 
were found poor, though.  

A VA examination was conducted in February 2004.  The veteran 
reported that he had been sober for approximately 6 weeks.  
The veteran had normal speech and was alert and well-
oriented.  His behavior suggested a high level of anxiety and 
his mood was "more depressed than before."  His affect was 
occasionally anxious but generally constricted.  The veteran 
denied suicidal or violent ideation but endorsed a history of 
vague auditory hallucinations.  He reported no delusional or 
illogical thought content.  "Judgment to avoid common danger 
was adequate but his pattern of alcohol and drug usage 
implied some judgmental deficits."  Insight was equivocal.  
Memory was reported to be impaired, but the examiner found no 
evidence of impairment.  The examiner found that the 
veteran's PTSD alone produced moderate functional limitations 
in both social and industrial areas.  He assigned a GAF score 
of 60 for the PTSD.  The examiner added that the veteran's 
substance-induced mood disorder "has likely played a part in 
his depressive symptomatology", and that a "more prolonged 
period of complete sobriety would clarify the issue."  

Private treatment records dating in March 2004 report the 
examiner's diagnoses of chronic PTSD, moderate recurrent 
major depressive disorder, alcohol dependence with 
personality disorder, and cocaine abuse.  Vet Center records 
dating in February and March 2004 indicate the veteran 
reported some hypervigilance, anxiety, and mild depression, 
but improved anger management and less frequent flashbacks 
and nightmares.  The record also indicates that the veteran's 
mood and affect were appropriate to the situation and that he 
was working and adjusting to remaining sober.  A May 2004 VA 
treatment record also reports the veteran was verbal, smiling 
and relaxed, with a history of improved anger and 
irritability management.  

At his April 2005 RO hearing, the veteran testified that his 
symptoms had not improved or had gotten worse.  A VA 
examination was conducted in May 2005.  The veteran was alert 
and oriented to time, place and person, with normal speech 
and intact concentration, attention, and memory.  Thought 
process was mostly goal directed, without any flight of ideas 
or loose associations.  The veteran denied suicidal or 
homicidal ideation.  Mood was subdued and affect was 
restricted.  The veteran reported occasional auditory and 
visual hallucinations and did not feel comfortable around 
people, but denied any persecutory delusions.  The examiner 
diagnosed the veteran with chronic PTSD, cocaine and alcohol 
dependence, in remission, and depressive disorder.  The 
examiner believed that the veteran's depressive symptoms were 
related to his PTSD and that the veteran was moderately-to-
severely impaired in both social and occupational demands.  A 
GAF score of 55 was assigned, which corresponds to a finding 
of moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  

VA treatment records report "above average" supervisor's 
rating for "work site performance" and "work site 
attitude" in December 2004, January 2004, June 2005, July 
2005, and September 2005.  VA group treatment records dating 
in 2005 all report that the veteran was attentive, 
participatory, attentive to others, alert, oriented, and 
appropriately dressed with good mood and good understanding 
of the discussions.  

The veteran's symptoms most nearly approximate a 30 percent 
rating.  His PTSD is not manifested by panic attacks, 
impaired speech, impaired memory, impaired understanding, or 
impaired thinking.  Additionally, his records indicate no 
problems with motivation to work or work relationships.  
Although the May 2005 examiner stated that the veteran's 
symptoms were moderate-to-severe and assigned a GAF score of 
55, the GAF score, and an examiner's assessment of the 
severity of the condition, must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126.  In this case, the veteran's symptoms do not warrant 
an increased rating. 


ORDER

A rating in excess of 20 percent for diabetes is denied.

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


